Citation Nr: 1116746	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for post-operative residuals of an anterior cruciate ligament (ACL) tear of the right knee with arthritis.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2003.  
This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Cleveland, Ohio, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating in excess of 10 percent disabling for post-operative residuals of an ACL tear of the right knee with arthritis.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the record reveals that the Veteran last underwent an examination regarding his right knee disability in April 2009.  The Veteran indicated that the findings in the April 2009 examination were inaccurate, as the examiner failed to discuss the Veteran's complaints of pain, giving out, and locking of his knee, which caused him increased pain and loss of balance.  Review of the April 2009 VA examination report also indicates that although the examiner conducted physical examination and range of motion testing of the right knee, the examiner failed to discuss the effects of the right knee disability on the Veteran's employment and activities of daily living.  As such, the April 2009 examination is inadequate for rating purposes regarding the extent and severity of the Veteran's right knee disability.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's right knee disability.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all present treatment for his right knee disability.  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder.  

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempt made.  The Veteran and his representative should also be informed of the negative results and given an opportunity to obtain the records.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected right knee disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should verify whether or not the Veteran has degenerative joint disease of the right knee.

The examiner is requested to note: (a) whether the Veteran demonstrates favorable ankylosis of the right knee in full extension, in slight flexion between 0 degrees and 10 degrees, in flexion between 10 degrees and 45 degrees, or extremely unfavorable, in flexion at an angle of 45 degrees or more under 38 C.F.R. § 4.71a, Diagnostic Code 5256; (b) whether the Veteran demonstrates slight, moderate, or severe recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257; (c) whether the Veteran demonstrates semilunar, dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the joint under 38 C.F.R. § 4.71a, Diagnostic Code 5258; and (d) whether the Veteran demonstrates malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability, or nonunion of the tibia and fibula, with loose motion, requiring a brace under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The examiner should also describe applicable ranges of active right knee motion (flexion and extension) in terms of degrees.

The examiner is also requested to note whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  The examiner should also discuss the effects of the service-connected right knee disability on the Veteran's employment and activities of daily living, if any.  A complete rationale for any opinion expressed should be included in the examination report.

The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner prior to the examination.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's increased rating claim.  All applicable laws and regulations should be considered.  If the increased rating claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


